Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 04, 2019.
A reading of the specification as described in paragraph 7, reveals the point of novelty resides in administering adipose derived mesenchymal stem cells as topical eye drops to canines for treating dry eye syndrome, also known as keratoconjunctivitis sicca.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Beyazyildiz in view of Murphy.
Beyazyildiz (Stem Cells Int) entitled "Efficacy of Topical Mesenchymal Stem Cell Therapy in the Treatment of Experimental Dry Eye Syndrome Model" teaches on page 2 column 1,  2.1 treating dry eye syndrome with mesenchymal stem cells or phosphate buffer solution topically applied once daily for one week in rats.  Under paragraph 2.2 following, the cells were obtained from the same animals, therefore autologous, and propagated.   A single drop contains 1 x 10(5) MSCs suspended in PBS.  On page 7 column 2 Sjogren syndrome is discussed where MSCs are a promising approach.
The claims differ from Beyazyildiz in that they specify the cells are adipose derived and the dosing.
Murphy (2014/0199275) entitled "Treating Tear Film Disorders with Mesenchymal Stem Cells" teaches in paragraph 9, MSC are adipose derived cells and how they are characterized for the preparation administered.  In paragraph 11 the cells are autologous to the subject.  In paragraph 18 the cells are engrafted and their function is described for treating dry eye disease.  In paragraph 19 the number of cells administered is from 0.25 x 10(6) to 5 x 10(8).  In paragraph 20 administration is further described where the cells may be administered multiple times daily, weekly,  or 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform the method of Beyazyildiz, and to employ adipose derived MSCs topically, because Murphy teaches adipose derived cells for the same function, treating dry eye syndrome.  Regarding the dosing, one would be able to determine appropriate dosing without undue experimentation and Murphy teaches a wide range of dosing which encompasses that presently claimed.  Regarding claim 8 directed to administering once a week for at least three consecutive weeks, Murphy teaches a wide range of administering which encompasses the administering claimed.  Regarding claims 9 and 10 directed to the population treated, it would be standard to treat dry eye syndrome with simple, safe, inexpensive treatments prior to escalating to stem cell treatments.  The compositions listed in claim 10 are all well known for topically and conventionally treating dry eye and have mixed results generally.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aluri (Stem Cells Int) teaches MSCs for treating Sjogren's syndrome.
Lee (Molecular Therapy) teaches MSCs for treating dry eye syndrome.

Dietrich (Scientific Reports) teaches treating dry eye in mice with MSCs.
Al-Jaibaji (Expert Opinion on Biological Therapy) teaches mesenchymal cells for ocular repair.
Nishida (2021/0046122) teaches treating dry eye with MSCs.
Lee (2021/0198631) teaches treating dry eye with MSCs.
Villatoro (BioMed Research Int) teaches adipose derived MSCs for treating canine dry eye syndrome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655